DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IL 259190, filed on July 5, 2018.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the circuit performing a range FFT and a processor performing a Doppler/Velocity FFT must be shown or the feature(s) canceled from the claim(s).  The closest drawing is Fig. 8 items 106 and 108 but item 84 is a receiver and Fig. 8 does not mention a processor.  However, a processor item 390 is shown in Fig. 20 but shows the FFT being performed in parallel 406 not separate stages as indicated by the claimed subject matter especially claim 15.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract ideas as explained in the step Step 2A, Prong I analysis below. This judicial exception is not integrated into a practical application as explained in Step 2A, Prong 2 analysis below.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained in Step 2B analysis below.
Step 2A, Prong 1:
Step 2A, prong 1, of the 2019 Guidance, first looks to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activities such as a fundamental economic practice, or mental processes).  84 Fed. Reg. at 52–54.
The method claim of claim 1 is directed to “data processed in a fast time dimension to generate coarse range information”, e.g. Fourier transform, and “performing slow time 
Claim 10 recites similar limitations that are basically doing the same exact thing as in claim 1 except worded differently.  For example, “performing a Fourier transform on the input data samples in a fast dimension …” is another way of saying a range-FFT and “for each coarse range bin, perform slow time processing …” is another way of saying a Doppler-FFT.  
Claim 15 also recites similar limitations to that of claim 1.  
The dependent claims simply discuss what is happening mathematically while taking the FFTs.  
Thus claims 1-19 are directed to math which is not patent eligible subject matter.  
Step 2A, Prong 2:
Step 2A, prong 2, of the 2019 Guidance, next analyzes whether claim 1 recites additional elements that individually or in combination integrate the judicial exception into a practical application.  2019 Guidance, 84 Fed. Reg. at 53–55.  The 2019 Guidance identifies considerations indicative of whether an additional element or combination of elements integrate the judicial exception into a practical application, such as an additional element reflecting an improvement in the functioning of a computer or an improvement to other technology or technical field.  Id. at 55; MPEP § 2106.05(a).
In addition to reciting the above-noted abstract ideas, the issue is whether the claims as a whole including various additional elements integrate the abstract ideas into a practical application.  In other words, do the claims as a whole produce any meaningful limits, i.e. improvement in technology?  
The specification is directed to using altered chirps based on nonlinear frequency hopping to reduce interference including radar-to-radar interference and taking a modified FFT based on nonlinear frequency hopping.  See Spec. Page 8.
However, the nonlinear frequency hopping is not positively recited by the body of the claim and is not required to give “life and vitality” to the body of the claim.  See MPEP 2111.02.  Moreover, nonlinear/random frequency hopping is also a mathematical concept.  A claim for a useful or beneficial abstract idea is still an abstract idea.  See Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379–80 (Fed. Cir. 2015).
The additional limitations are “circuit operative to receive input data” in claim 15 and similar limitations in claims 1 and 10.  Receiving data is an extra-solution activity.  The circuit is recited at a high level of generality and thus considered mere data gathering.    
Claim 15 also includes a processor to perform an FFT.  Using generic computer components to implement an abstract idea does not integrate the abstract idea into a practical application.  See, e.g., Alice, 573 U.S. at 223–24; see also Memorandum, 84 Fed. Reg. at 55 (explaining that courts have identified merely using a computer as a tool to perform an abstract idea as an example of when a judicial exception has not been integrated into a practical application). 
None of the additional limitations provide a meaningful limit on the claimed invention.  Rather the additional limitations are directed to data gathering and data processing which is an extra-solution activity.  
Step 2B:
Under step 2B of the 2019 Guidance, the issue is whether the claims adds any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount 
As discussed supra, the additional limitations are directed to mere data gathering and data processing which are extra-solution activity.
 The issue is whether the claims as a whole including the additional limitations, as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  In other words, the issue is whether the additional elements in combination (as well as individually) amount to an inventive concept.  
Claim 15 has a circuit, e.g. analog-to-digital convertor (ADC), and a processor.  Sensors including radars typically have an ADC to convert analog signals to digital signals which are then fed into a processor for processing which is considered well-understood, routine and conventional.  
A processing unit 404 shown in Fig. 20 has an FFT engine 406, data analyzer 408 and memory 410.   The components are conventional for a processor used in signal processing.  Typically for radar applications, an FFT is performed on data in order for data to be analyzed and taking an FFT requires memory.  The specification does not offer any particulars regarding the processor to distinguish said processor from any general-purpose computer.  
Again, the additional limitations are directed to mere data gathering and data processing which is “well-understood, routine, and conventional” activity in the field.  Thus, the additional limitations alone or in combination do not amount to an inventive concept.  
Dependent claims 2-9, 11-14 and 16-19 either further define the abstract ideas recited in claims 1, 10 and 15 or add limitations which recite abstract ideas similar to the ones addressed 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Barbella (US 2004/0150552) in view of Alland (US 2009/0085800).
As to claim 1, Barbella teaches a method of processing receive data in a radar system adapted to transmit a multiband chirp signal (Para. 116 “chirp” chirps are multiband Fig. 1 item 112 and 114) utilizing a nonlinear start frequency hopping sequence, the method comprising: 
receiving sampled input data (Fig. 1 item 118) processed in a fast time dimension to generate coarse range information (at least Para. 7 “If M input samples are extracted from each of the N PRIs, M discrete Fourier transforms (DFTs) are performed to produce a matrix of M ranges and N frequency windows.” See also Para. 13 “range/Doppler matrix” see also Para. 31 “range-Doppler matrix” & “range-radial velocity matrix” wherein the latter is the modified version.  One of ordinary skill understands that taking a Fourier transform, typically a Fast See also Fig. 7); and
performing slow time processing on said sampled input data utilizing a modified Fourier transform to generate both Doppler data and fine range data (Id.).
Although Barbella clearly teaches a range-Doppler/Velocity matrix, Barbella is silent about taking two separate Fourier transforms, e.g. range FFT and Doppler/Velocity FFT.  One ordinary skill would infer that two FFT would be required to create said matrix.  Nonetheless, in the interest of compact prosecution another reference is brought in. 
In the same field of endeavor, Alland (US 2009/0085800) teaches two separate FFT taken at two different stages as shown in Fig. 5 wherein range cutoff oversampling is performed in between the two FFT to improve maximum unambiguous range.  see Alland Para. 31 and Fig. 5.  
In view of the teachings of Alland, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply two separate FFT to radar data in order to achieve the range-Doppler/Velocity matrix as taught by Barbella thereby improving overall resolution including maximum unambiguous range.  
As to claim 10, Barbella teaches a method of receive processing in a radar system adapted to transmit a multiband chirp signal (Para. 116 “chirp” Fig. 1 item 112 and 114) utilizing a nonlinear start frequency hopping sequence, the method comprising:
receiving radar digital input data samples (Fig. 1 item 118); 
performing a Fourier transform on the input data samples in a fast time dimension to generate coarse range bin data therefrom (at least Para. 7 “If M input samples are extracted from each of the N PRIs, M discrete Fourier transforms (DFTs) are performed to produce a matrix of M ranges and N frequency windows.” See also Para. 13 “range/Doppler matrix” see also Para. 31 “range-Doppler matrix” & “range-radial velocity matrix”  One of ordinary skill understands that taking a Fourier transform, typically a Fast Fourier Transform, along range/pulse (fast time) and Doppler/PRI (slow time) provides for both range and Doppler resolution.  See also Fig. 7); and 
for each coarse range bin, performing slow time processing on said coarse range bin data utilizing a modified Fourier transform to generate both Doppler data and fine range data (Id.).
Although Barbella clearly teaches a range-Doppler/Velocity matrix, Barbella is silent about taking two separate Fourier transforms, e.g. range FFT and Doppler/Velocity FFT.  One ordinary skill would infer that two FFT would be required to create said matrix.  Nonetheless, in the interest of compact prosecution another reference is brought in. 
In the same field of endeavor, Alland (US 2009/0085800) teaches two separate FFT taken at two different stages as shown in Fig. 5 wherein range cutoff oversampling is performed in between the two FFT to improve maximum unambiguous range.  see Alland Para. 31 and Fig. 5.  
In view of the teachings of Alland, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply two separate FFT to radar data in order to achieve the range-Doppler/Velocity matrix as taught by Barbella thereby improving overall resolution including maximum unambiguous range.  
As to claim 15, Barbella teaches an apparatus for processing receive data in a radar system adapted to transmit a multiband chirp signal (Para. 116 “chirp” Fig. 1 item 112 and 114) utilizing a nonlinear start frequency hopping sequence, comprising: 
a circuit operative to receive input data samples processed in a fast time dimension to generate coarse range information therefrom (at least Para. 7 “If M input samples are extracted See also Para. 13 “range/Doppler matrix” see also Para. 31 “range-Doppler matrix” & “range-radial velocity matrix”  One of ordinary skill understands that taking a Fourier transform, typically a Fast Fourier Transform, along range/pulse (fast time) and Doppler/PRI (slow time) provides for both range and Doppler resolution.  See also Fig. 7); and 
a processor (Fig. 1) operative to perform slow time processing on said input data samples utilizing a modified Fourier transform to generate both Doppler data and fine range data (at least Para. 7 “If M input samples are extracted from each of the N PRIs, M discrete Fourier transforms (DFTs) are performed to produce a matrix of M ranges and N frequency windows.” See also Para. 13 “range/Doppler matrix” see also Para. 31 “range-Doppler matrix”  & “range-radial velocity matrix”  One of ordinary skill understands that taking a Fourier transform, typically a Fast Fourier Transform, along range/pulse (fast time) and Doppler/PRI (slow time) provides for both range and Doppler resolution.  See also Fig. 7).
Although Barbella clearly teaches a range-Doppler/Velocity matrix, Barbella is silent about taking two separate Fourier transforms, e.g. range FFT and Doppler/Velocity FFT.  One ordinary skill would infer that two FFT would be required to create said matrix.  Nonetheless, in the interest of compact prosecution another reference is brought in. 
In the same field of endeavor, Alland (US 2009/0085800) teaches two separate FFT taken at two different stages as shown in Fig. 5 wherein range cutoff oversampling is performed in between the two FFT to improve maximum unambiguous range.  see Alland Para. 31 and Fig. 5.  
In view of the teachings of Alland, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply two separate FFT to radar data in order to 
As to claim 2, Barbella in view of Alland teaches the method according to claim 1, wherein the coarse range information is generated by applying Fourier processing on the sampled input data in the fast time dimension (inherent, e.g., see US 10,451,723 Fig. 2.)
As to claims 3, 11 and 16, Barbella in view of Alland teaches the method according to claim 1, wherein said modified Fourier transform comprises a Doppler term whereby a phase thereof changes linearly over slow time (Barbella Eq. 10 – 11.).
As to claims 4, 12 and 17, Barbella in view of Alland teaches the method according to claims 3 and 11 and system claim 16, wherein said Doppler term comprises where Tis the period of a pulse or chirp, fo is the carrier center frequency, Vis velocity;                                 
                                    
                                        
                                            e
                                        
                                        
                                            j
                                            2
                                            π
                                            
                                                
                                                    2
                                                    T
                                                    f
                                                
                                                
                                                    c
                                                
                                            
                                            V
                                            k
                                        
                                    
                                
                             (Barbella Eq. 4.).
As to claim 9, Barbella in view of Alland teaches the method according to claim 1, wherein said range-Doppler slow time processing effectively combines a plurality of lower resolution coarse range fast time data into higher resolution fine range slow time data (Barbella citations of range-Doppler/velocity matrix in claim 1 note that Alland was used to specify two separate FFT for creating said matrix.).
Claims 5, 8, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barbella in view of Alland and in further view of Woodington (US 7,071,868).
As to claims 5, 13 and 18, Barbella in view of Alland teaches the method according to claims 1 and 10 and system claim 15, wherein said modified Fourier transform comprises a fine range term whereby a phase thereof changes 
In the same field of endeavor, Woodington teaches a nonlinearly starting frequency hopping scheme as shown in Fig. 5A.  
In view of the teachings of Woodington, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply the frequency hopping pattern of Woodington to the generation of signals as taught by Barbella in view of Alland in order to reduce intentional and unintentional interference thus improving overall security.  As a result, the phase would change nonlinearly due to frequency hopping.  
As to claim 8, Barbella in view of Alland teaches the method according to claim 1, wherein a fine range-Doppler coupling ambiguity is broken  (intended result.  The modification of Barbella in view of Alland achieves same result, e.g. the resolution in frequency and associated range resolution is greatly improved as compared to the conventional technique of determining the frequency bin in which the FFT peak 686 occurs.)
In the same field of endeavor, Woodington teaches a nonlinearly starting frequency hopping scheme as shown in Fig. 5A in order to reduce interference.  See Woodington col. 20 ll. 30-35.
In view of the teachings of Woodington, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply the frequency hopping pattern of Woodington to the generation of signals as taught by Barbella in view of Alland in order to reduce intentional and unintentional interference thus improving overall security.  As a result, the phase would change nonlinearly due to frequency hopping.

Potentially Allowable Subject Matter
Claims 6-7, 14 and 19 are rejected under 101, but would be otherwise allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The equations of the prior art of record do not resemble the equations as claimed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/M.W.J./Examiner, Art Unit 3648        

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648